Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 1 of 62




   EXHIBIT B
                                                                                                                    Filed
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 2 of 62                          4/25/2019 2:37 PM
                                                                                                        Anne Lorentzen
                                                                                                           District Clerk
                                                                                                  Nueces County, Texas

                                        2019DCV-2117-A
                              CAUSE NO.______________________


DAVID RJASKO AND IMELDA BENAVIDES,                     §                 IN THE DISTRICT COURT
                                                       §
               Plaintiffs,                             §
                                                       §
V.                                                     §               ______JUDICIAL DISTRICT
                                                       §
                                                       §
UNITED PROPERTY & CASUALTY                             §
INSURANCE COMPANY, BRUCE WELLS,                        §
PHILLIP BENJAMIN, & ALLEN BODDIE                       §
                                                       §
               Defendants.                             §                NUECES COUNTY, TEXAS


                                 PLAINTIFF’S ORIGINAL PETITION

       NOW come DAVID RJASKO and IMELDA BENAVIDES (“Plaintiffs”), who files

Plaintiffs’ Original Petition against UNITED PROPERTY & CASUALTY INSURANCE

COMPANY (“UPC”) and BRUCE WELLS, and in support thereof, would show as follows:

                                             I.
                                DISCOVERY CONTROL PLAN LEVEL

       1.      Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the

Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

discovery. Therefore, Plaintiffs will ask the Court to order that discovery be conducted in

accordance with a discovery control plan tailored to the particular circumstances of this suit.

                                                II.
                                        PARTIES & SERVICE

       2.      Plaintiffs are the named insureds under a policy issued by the Defendant, UPC.

Plaintiffs are residents and citizens of Nueces County, Texas.

       3.      UPC is a Florida-based insurance company that engages in the business of

insurance in Texas. The insurance business done by UPC in Texas includes, but is not limited to,


                                                   1
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 3 of 62



the following: taking and receiving applications for insurance; receiving and collecting

premiums; adjusting claims and sometimes paying claims, and issuing insurance policies to

consumers of this state, including Plaintiffs. UPC may be served through its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201 or wherever else it may be

found.

         4.    Bruce Wells is a resident of Texas. Mr. Wells is a licensed insurance adjuster by the

State of Texas. As it relates to this matter, Mr. Wells engaged in the business of insurance and acted

as an insurance adjuster on Plaintiff’s claims. Mr. Wells likewise engaged in actionable conduct

under Texas law. Mr. Wells may be served at 2104 Bindon Dr., Cedar Park, Texas 78613 or

wherever else he may be found.

         5.    Phillip Benjamin is a resident of Texas. Mr. Benjamin is a licensed insurance

adjuster by the State of Texas. As it relates to this matter, Mr. Benjamin engaged in the business of

insurance and acted as an insurance adjuster on Plaintiff’s claims. Mr. Wells likewise engaged in

actionable conduct under Texas law. Mr. Benjamin may be served at 21739 Hardy Oak Blvd., Apt.

6025, San Antonio, Texas 78258 or wherever else he may be found.

         6.    Allen Boddie is a resident of Texas. Mr. Boddie is not a licensed insurance adjuster

by the State of Texas. As it relates to this matter, though, Mr. Boddie engaged in the business of

insurance and acted as an insurance adjuster on Plaintiff’s claims. Mr. Boddie likewise engaged in

actionable conduct under Texas law. Mr. Boddie may be served at 2207 Highway 35 N., Suite C,

Rockport, Texas 78382 or wherever else he may be found.

                                                 III.
                                      JURISDICTION & VENUE




                                                  2
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 4 of 62



        7.      This is a civil matter in which the amount in controversy is more than five

hundred dollars ($500.00), exclusive of interest. Jurisdiction is thus proper in a District Court of

Nueces County, Texas, and it is also proper pursuant to Art. V, Sec. 8 of the Texas Constitution.

        8.      Venue is appropriate in Nueces County, Texas because all or part of the conduct

giving rise to the causes of action were committed in Nueces County, Texas and the property

which is the subject of this suit is located in Nueces County, Texas. Accordingly, venue is

proper pursuant to Texas Civil Practice & Remedies Code §15.002.

                                                  IV.
                                                 FACTS

        9.      Plaintiffs have a policy with UPC bearing policy number TWIA—000329278--02

(“Policy”). The Policy insures the property located at 5413 King Trail, Corpus Christi, TX

78414 (“Property”). The purported policy period covers December 1, 2016 and continues

through December 1, 2017.

        10.     The Property is Plaintiffs’ home. According to the policy and documents UPC

provided, the building is insured on a replacement cost basis for $418,000.00 and subject to a

$20,900.00 windstorm deductible.           The Policy provides coverage for the following types of

damage: wind, hail, and wind driven rain.

        11.     On August 26, 2017, Plaintiffs had fully paid their premiums, thus making the

policy in full force and effect and also indicating that Plaintiffs were in complete compliance

with the terms of the Policy. This date is important because on or about August 26, 2017,

Hurricane Harvey struck Texas causing severe damage for hundreds of miles along the coast and

into the interior portions of the state.

        12.     According to the engineer that UPC hired, UPC believes that the wind speed at

the location only reached 82 miles per hour at the location. According to Corpus Christi Naval


                                                    3
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 5 of 62



Air Station, the wind speeds reached 108 miles per hour. Whether the speeds were 82 miles per

hour or 108 miles per hour, either wind speed can cause serious damage.

       13.     Understanding that a hurricane can do serious damage, Mr. Rjasko secured his

home as best as possible, boarding up all windows, removing any loose debris around the

outside, and securing these items inside the garage. In the meantime, his wife (Ms. Imelda

Benavides) was 9 months pregnant. Given that Bay Area Hospital was likely to close following

the hurricane, Mr. Benavides was ordered to go to McAllen where a hospital could handle an

emergency labor. She left with her four children and went to McAllen where she stayed in a

hotel. Mr. Rjasko was unable to accompany his wife, though, as he is a police officer and

needed to stay behind for emergency response.

       14.     Mr. Rjasko returned from a shift following the hurricane. That is when he found

roofing tiles strewn about the yard. Though the house did not have power, he also found

standing water and water leaks throughout the house. Mr. Rjasko immediately began drying and

placing buckets throughout the home. He also went on the roof and covered all that he could

with plastic (to stop the constant leaks), and he placed plastic bags over the roof vents.

       15.     His wife, in the meantime, contacted Mireles Roofing, as they specialize in tile

roofs. The owner, Valentin Mireles, visited their home to look at the areas that had missing tiles.

Mr. Mireles explained that the entire roof was compromised and had lifted and shifted due to

high winds from Hurricane Harvey. The entire roof needed to be replaced. While Plaintiffs were

initially thinking that the $20,900.00 deductible would be too high to file a claim, Mr. Mireles

explained that the interior damage would cover that alone, not counting the tens of thousands of

dollars the roof would cost to properly fix it. As if that was not enough, Mr. Mireles returned

and advised that any interim repairs were likely not to be effective and were not warrantable. As



                                                  4
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 6 of 62



it turned out, the tile used on the roof was no longer in production, could not be found, and only

a similar (but not exact match) product could be located.        However, because of the non-

production, he could not warrant any repairs. Even then, however, he specifically advised that

the roof needed to be replaced.

       16.     On September 10, 2017, Ms. Benavides then promptly provided notice to UPC of

the vast exterior and interior damage. Ms. Benavides was told that Denise Berry would be the

claim adjuster and would be in contact. Ms. Berry did not contact Plaintiffs however, nor did

any other claim adjuster, until a supervisor called to apologize for the claim not being handled

and misplaced. The claim was then transferred to Robert Loudon. Mr. Loudon advised that an

engineer and an outside adjuster would be visiting shortly.

       17.     Later that week, an adjuster named Ebony and her son arrived to act as the field

adjuster on the claim. Ebony and her son took several photos and confirmed that the damage to

the interior and exterior, especially the roof, was severe. It was so severe that Ebony did not

want her or her son to get on the roof, as she was afraid of falling due to all of the loose tiles.

However, despite Ebony confirming the vast damage, payment was not made.

       18.     Instead, on or about September 30, 2017, Jason Carter, AIC with Carter Claims &

Consultants came to the Property. Mr. Carter stated that he was hired for a re-inspection of the

tile roof and explained the reason for his visit was that UPC wanted to confirm Ebony’s

inspection that the roof was damaged from Hurricane Harvey. Mr. Carter’s visit, however, was

not very reassuring. He indicated that UPC would likely not want to cover the claim because the

damages and the roof would be very expensive. He also confirmed that the damages were severe

and that the roof should be replaced. At this point, you would expect UPC to issue payment.

However, that is not what occurred.



                                                5
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 7 of 62



       19.     Sadly, the carrier did what has become commonplace in claims like this: UPC

hired an engineer so he could belittle or help deny the claim. On or about October 12, 2017, Mr.

Elias Alfaro, Jr., P.E. of EFI Global, Inc. visited the property. According to the report Mr.

Alfaro later authored, he indicated he was hired “to determine the nature, cause, and extent of the

damage to the roof and if they are relatable to a storm event that occurred on or about [August

25, 2017].”

       20.     Mr. Alfaro said what UPC wanted him to say. He opined that the “extent of the

damage observed does not warrant full roof replacement…[and the] remaining roof tiles

throughout the subject roof were found to be free of wind related damage.” He also gave the

standard opinion that the roof was improperly installed. That is, he opined that tiles, which

appeared to be dislodged, were really just installed incorrectly in the first place.

       21.     This is absurd given that multiple adjusters had already come out and indicated

that the roof needed to be replaced. However, this came as no surprise considering the warning

that Mr. Carter had previously provided.

       22.     In the meantime, the claim was inexplicably transferred yet again—now to Mr.

Bruce Wells. Mr. Wells gave no reason for the umpteenth transfer, except that he was in charge

of “getting the claim closed out.”

       23.     Then, on or about November 6, 2017, Ms. Benavides received a call indicating

that ServPro would be visiting the house. The next day ServPro showed up to the house to check

moisture areas in the home and tarp off the roof where leaks were still occurring. Serve-Pro

arrived and first started by surveying the damage. Mr. Ramiro Cerda and another employee

claimed that roof was completely damaged, but they indicated they knew why the insurance




                                                  6
        Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 8 of 62



would not want to take responsibility for the roof. Again, it was because the type of roof and the

cost.

          24.   Mr. Cerda stated the tiles could not even be screwed in because nothing was

aligned. ServPro then cut out a 3’ x 3’ hole in the ceiling in one of the master bedrooms to locate

the source of a continuous water leak. ServPro advised that the leak appeared to be from a pipe

in the restroom that had moved with the shifting of the roof during the high winds of the

hurricane. ServPro advised that they had been inspecting several homes and had seen all the

same damage at several homes due to Hurricane Harvey. ServPro advised they could not cover

or tarp the roof because they would have to break additional tiles on the roof and could not take

that liability. Mr. Cerda did agree to provide his report including all of the discussed damage.

          25.   Suddenly, however, Mr. Wells could not be reached to discuss ServPro’s findings,

and now when Ms. Benavides called ServPro, they were refusing to release their report. Instead,

they kept claiming that UPC hired them and not the Rjasko family.

          26.   Within a few days, however, Mr. Wells became responsive and indicated that he

did not have a completed report yet from EFI. This is more than one month after EFI visited,

and after other experts had verified that there was severe wind damage. It was also after Ms.

Benavides was told that the report would be forthcoming days prior. Ms. Benavides explained to

Mr. Wells that in addition to ServPro, she had contacted a master plumber. The plumber verified

due to the weight of the roof shifting, it “tweaked” the plumbing in the attic and that was the

cause of the constant water leaks at the Rjasko residence. Mr. Wells then told Mr. Benavides

that he had received photos from ServPro, but that they were not very good, and that the EFI

report would be finished shortly anyways, as it was under peer review. Plaintiffs have reason to

believe Mr. Wells was making sure the report denied the shifting of the roof.



                                                 7
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 9 of 62



        27.      As Ms. Benavides kept after Mr. Wells to provide an update (and a timely claim

decision), Mr. Wells became rude and upset. He accused Mr. Rjasko and Ms. Benavides of just

wanting a “blank check.” He also advised that yet another adjuster needed to come out and see

the damage.

        28.      This was very frustrating for Plaintiffs. UPC had absolutely no need to send their

fifth person and third adjuster to the residence. Plaintiffs nevertheless allowed complete and

unfettered access to the property. After having this additional adjuster inspect the loss, Plaintiffs

kept asking UPC for a claim determination. However, what ensued was a series of unreturned

phone calls, unanswered voicemails, and when Plaintiffs did hear from UPC it was more of the

same.

        29.      Sooner or later, UPC apparently received the engineering report. After receiving

the engineering report, UPC and Mr. Bruce Wells sent a vague claim determination letter. In a

letter dated, November 27, 2017, Mr. Bruce Wells misrepresented that the damage did not

exceed the deductible. There was no explanation as to how UPC arrived at a below-deductible

number, nor why full insurance proceeds were not being afforded for the roof and ensuing

damage. But this was not only a misrepresentation and a breach of the insurance policy. Instead,

it also demonstrated UPC and Mr. Wells’:

              a. Failure effectuate a prompt, fair, and equitable settlement a claim in which

                 liability had become reasonably clear;

              b. Refusal to pay a claim without first doing a reasonable investigation;

              c. Failure to promptly provide my client a reasonable explanation of the basis in the

                 policy, in relation to the facts or applicable law, for the insurer's offer of a

                 compromise settlement of a claim; and



                                                   8
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 10 of 62



               d. Failure to affirm or deny coverage within a reasonable amount of time.

         30.      The letter did encourage Plaintiffs to hire a public adjuster. That is when the

Rjasko family called Mr. Jason Poses of Poses and Associates to help present and settle the

claim.

         31.      Mr. Poses sent in his letter of representation, and the claim was then sent to

another claim adjuster, Phillip Benjamin. Mr. Benjamin was advised of the issue with the tile no

longer in production and the obvious issue that created with matching.               Mr. Benjamin

dispatched Mr. Allen Boddie to act on his and UPC’s behalf. Mr. Boddie was allegedly tasked in

retrieving a tile from the Rjasko residence to see if it was still in production. Mr. Boddie,

however, was only there to further the insurance company’s bidding.

         32.      Apparently, when Mr. Boddie showed up to the property, he was unable to take

an actual tile from the roof. So, instead, he took a tile from a pile of tiles that a roofer brought

over to see if matching would be possible. This made absolutely no sense, however. Taking the

wrong tile only served the insurance company’s needs.

         33.      Understandably, the insurance company was able to find this tile in production. It

was brought over by a roofer who knew it was still in production hoping that he could find a

match and make temporary repairs. While at first blush, this mistake is understandable, but what

is not understandable is why UPC and its representatives continued this remissive behavior after

the mistake was explained.

         34.      On April 23, 2018, Mr. Poses explained that Mr. Boddie had taken the wrong tile,

that a matching tile still was not available, and nevertheless there was sufficient damage to

warrant replacement of the roof. Apparently, Mr. Boddie even acknowledged in writing that the

color would not match. Mr. Benjamin was not having it, however. In fact, in an email dated May



                                                   9
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 11 of 62



1, 2018, Mr. Benjamin indicated that he was not going to consider what other roofers had told

Plaintiffs, or as he put it, “In regards to the multiple contractors you have spoken to I cant [sic]

verify that however I can verify an engineers/Itel report I sent you.”

         35.   It is absolutely unthinkable that when faced with competing information from

various contractors about the reparability of the roof, Mr. Benjamin could not verify this

information. It was not a matter of “could not,” but rather a matter of “would not.” In the same

email, Mr. Benjamin indicated that he would “draft a denial letter and forward asap.”

         36.   Mr. Poses continued to write to Mr. Benjamin airing his concerns. However, Mr.

Benjamin would not respond. In fact, over two months went by before Mr. Poses ever heard

from UPC. As had been the case in the past, the claim was being assigned to ANOTHER

adjuster. By then Plaintiffs had had enough. Plaintiffs then hired the undersigned to present this

claim.

         37.   Plaintiffs then tried to work this matter out. The claim was assigned to three other

adjusters. First, it was assigned to Ms. Pamela Wingate. Ms. Wingate asked for an estimate,

which was provided, but nothing came of it. The claim was then assigned to Ms. Veleta Esco.

Multiple conversations were had with her, but again nothing came of it. Lastly, the claim was

transferred to Mr. Jeff Frontcakas. Mr. Frontcakas was able to confirm that Plaintiffs had been

right all along. He openly represented that the roof needed replacement and claim payment

would be forthcoming. He mentioned many times though that he had other fires to put out and

would get to it when he got to it. As one can imagine, this is unacceptable. The Rjaskos are

close to two years from the hurricane and are no closer to resolution. They gave Mr. Frontcakas

and UPC multiple opportunities to make it right and asked that he provide the proper policy




                                                 10
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 12 of 62



benefits so they did not have to file suit. Sadly, UPC wrongfully withheld the policy benefits

and still does to this day.

        38.     Plaintiffs sent a code compliant letter with the Texas Insurance Code and the

Texas Civil Practice and Remedies Code. That letter went unanswered. This lawsuit is what has

followed.

                                              V.
                                       CAUSES OF ACTION

        39.     All conditions precedent to this action have occurred, been fulfilled, or have

otherwise been waived or discharged.

A. Breach of Contract against UPC

        40.     UPC’s conduct constitutes a breach of the insurance contract between it and

Plaintiffs. It is undisputed that a contract existed between Plaintiffs and UPC in the form of the

Policy. It is also undisputed that Plaintiffs paid their premiums, substantially complied with all

terms of the Policy, and held up their end of the bargain. UPC on the other hand did not hold up

its end of the bargain.

        41.     The Policy obligates UPC to cover all wind damage and wind driven rain damage.

Here, we have exactly that. A covered cause of loss—that was neither excluded nor limited—

that occurred during the policy period. When a claim was properly presented, UPC failed to

provide coverage thereby breaching the Policy agreement.

        42.     Plaintiffs havesustained damages as a result of UPC’s breach of the Policy. Such

losses were the natural, probable, and foreseeable consequence of the UPC’s conduct. Plaintiffs

seek their damages together with pre-judgment interest and reasonable and necessary attorneys’

fees.

B.      Noncompliance with the Texas Insurance Code


                                               11
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 13 of 62



        43.      As described above, UPC’s conduct and the conduct of its agents constitutes

multiple violations of the Texas Insurance Code that have been legislatively determined to

be Unfair Method of Competition, an Unfair Settlement Practice, and/or otherwise in violation of

the Texas Insurance Code. Section 541.151 and Section 542.060 of the Texas Insurance Code makes

these violations actionable.

        44.      Due to the relationship (and/or their engagement in the business of insurance)

between Plaintiffs, UPC, Mr. Wells, Mr. Boddie, and Mr. Benjamin there are numerous

obligations owed to Plaintiffs under the Texas Insurance Code.1 Chief among these duties, these

persons were obligated to:

        a. To not misrepresent to my client material facts relating to coverage at issue (§

              541.060(a)(1)) & (§ 542.003(b)(1) with the inclusion of knowingly);

        b. To attempt in good faith to effectuate a prompt, fair, and equitable settlement a claim

              in which the insurer’s liability has become reasonably clear (§ 541.060(a)(2)) & (§

              542.003(b)(4));

        c. To promptly provide my client a reasonable explanation of the basis in the policy, in

              relation to the facts or applicable law, for the insurer's denial of a claim or offer of a

              compromise settlement of a claim (§ 541.060(a)(3));

        d. To affirm or deny coverage within a reasonable amount of time (§ 541.060(a)(4));

        e. To not refuse to pay a claim without conducting a reasonable investigation with

              respect to the claim (§ 541.060(a)(7));

        f. To not make an untrue statement of material fact (§ 541.061(1));

        g. To properly state all material facts in order to make other statements not misleading,


1
  Plaintiffs are also “person[s]” under the Texas Insurance Code, which gives them standing to bring claims under
the Texas Insurance Code.

                                                       12
   Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 14 of 62



          considering the circumstances under which the statements were made (§ 541.061(2));

       h. To not make a statement in a manner that would mislead a reasonably prudent person

          to a false conclusion of a material fact (§ 541.061(3));

       i. To adopt and implement reasonable standards for the prompt investigation of claims

          arising under the insurer's policies (§ 542.003(b)(3).

       j. To not compel a policyholder to institute a suit to recover an amount due under a

          policy by offering substantially less than the amount ultimately recovered in a suit

          brought by the policyholder (§ 542.003(b)(5).

       k. To notify a claimant in writing of the acceptance or rejection of a claim not later than

          the 15th business day after the date the insurer receives all items, statements, and

          forms required by the insurer to secure final proof of loss. If the insurer rejects the

          claim, the notice must state the reasons for the rejection. If the insurer is unable to

          accept or reject the claim within the period specified above, the insurer, within that

          same period, shall notify the claimant of the reasons that the insurer needs additional

          time. The insurer shall accept or reject the claim not later than the 45th day after the

          date the insurer notifies a claimant under this subsection (§ 542.056(a–d)).

       l. To not delay payment of a claim after receiving all items, statements, and forms

          reasonably requested and required under Section 542.055 for a period of more than 60

          days (§ 542.058(a)).

       45. Neither UPC or its agents fulfilled these duties. Briefly speaking, and as supported

above, a written claim was undoubtedly made under the policy, UPC was and continues to be

liable for that claim, UPC should have provided coverage for the claim, UPC instead wrongfully

withheld policy benefits and along the way violated the Texas Insurance Code as this petition



                                               13
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 15 of 62



describes, and that has caused and resulted in actual damages to Plaintiffs.

        46. Plaintiffs seek to recover actual damages, and in addition to the amount of the claim,

simple interest on the amount of the claim as damages each year at the rate determined on the

date of judgment by adding five percent to the interest rate determined under Section 304.003,

Finance Code, together with reasonable and necessary attorney's fees. Plaintiffs also seeks pre-

judgment interest.

C.      Breach Of The Duty Of Good Faith And Fair Dealing

        47.     UPC’s conduct constitutes a breach of the common law duty of good faith and

fair dealing it owes to the Plaintiffs.

        48.     In the insurance context, a special relationship arises because of the parties'

unequal bargaining power and the nature of insurance contracts, which would allow

unscrupulous insurers to take advantage of their insured’s' misfortunes in bargaining for

settlement or resolution of claims. An insurance company has exclusive control over the

evaluation, processing, and denial of claims, and without this duty insurers could arbitrarily deny

coverage and delay payment of a claim with no more penalty than interest on the amount owed.

        49.     For these reasons, a duty exists. Plaintiffs contend UPC breached its duty of good

faith and fair dealing:

              a. Because there was no reasonable basis for UPC to deny Plaintiffs’ claim;

              b. Because there was no reasonable basis for UPC to delay Plaintiffs’ claim;

              c. Because UPC failed to determine whether there was any reasonable basis to
                 deny and delay Plaintiffs’ claim;

              d. Because UPC failed to attempt in good faith to effectuate a prompt, fair, and
                 equitable settlement of a claim even though its liability was reasonably clear;
                 and

              e. Because UPC refused to pay a claim without conducting a reasonable
                 investigation of the claim.

                                                14
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 16 of 62




        50.     UPC failure, as described above, to adequately and reasonably investigate and

evaluate Plaintiffs’claim, although, at that time, it knew or should have known by the exercise of

reasonable diligence that its liability was reasonably clear, constitutes a breach of the duty of

good faith and fair dealing.

        51.     UPC’s breach of the duty of good faith and fair dealing has proximately caused

damages for the Plaintiffs.

                                                  VI.
                                            KNOWLEDGE

        52.     Each of the acts described above, together and singularly, was done

"knowingly" by UPC and its agents as that term is used in the Texas Insurance Code, and

was a producing cause of Plaintiffs’ damages described herein.

                                                 VII.
                                              DAMAGES

        53.     Plaintiffs intend to show that all of the aforementioned acts, taken together or

singularly, constitute the proximate and producing causes of the damages sustained by Plainitffs.

Plaintiffs contend their damages were the natural, probable, and foreseeable consequence of

UPC’s breach of the policy. Plaintiffs contend that UPC’s violations of the duty of good faith

and fair dealing were the proximate cause of their damages. Lastly, Plaintiffs also contend

UPC’s actions and its agents’ actions in violation of the Texas Insurance Code were the

producing cause of their damages. These damages are a direct result of UPC’s mishandling of

Plaintiffs’ claim in violation of the laws set forth above.

        54.     For breach of contract, Plaintiffs are entitled to regain the benefit of the

bargain, which is the amount of the claim, together with reasonable and necessary attorney's

fees. In the alternative, Plaintiffs are entitled to their pecuniary loss.


                                                  15
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 17 of 62



        55.     For noncompliance with the Texas Insurance Code, Plaintiffs are entitled to

actual damages, which include the loss of the benefits that should have been paid pursuant to the

policy, or could be the benefits as actual damages under the Texas Insurance Code due to UPC’s

statutory violation that caused Plaintiffs to lose its contractual rights to benefits. In any event, the

damages should at least be Plaintiffs’ pecuniary loss and all court costs, and reasonable and

necessary attorney's fees. For knowing conduct of the acts described above, Plaintiffs seek

three times the actual damages. Tex. Ins. Code §541.152.

        56.     For noncompliance with the Texas Insurance Code, Prompt Payment of

Claims, Plaintiffs are entitled to the amount of their claim, as well as the applicable interest per

annum on the amount of such claim as damages, together with reasonable and necessary

attorney's fees. Tex. Ins. Code §542.060.

        57.     For breach of the common law duty of good faith and fair dealing, Plaintiffs are

entitled to exemplary damages. UPC has actual awareness of its liability under the policy, but is

choosing to ignore that liability, deny the claim, and delay the claim.             This warrants the

imposition of exemplary damages.

        58.     For the prosecution and collection of this claim, Plaintiffs have been

compelled to engage the services of the attorney whose name is subscribed to this

pleading. Proper notice of the claim has been sent to the relevant parties. Therefore,

Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

Plaintiffs’ attorney in the preparation and trial of this action, including any appeals to the

appropriate appellate bodies.

                                                 VIII.

                                    REQUEST FOR DISCLOSURES



                                                  16
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 18 of 62



       59.     Pursuant to Rue 194 of the Texas Rules of Civil Procedure, Plaintiffs requests that

Defendants provide the information required in a Request for Disclosure.

                                               IX.

                          FIRST REQUEST FOR PRODUCTION TO UPC

       60.     Pursuant to Rue 196 of the Texas Rules of Civil Procedure, Plaintiffs request that

UPC respond to the following Request for Production:

             a. Produce UPC’s complete claim file (excluding all privileged portions) for
                Plaintiffs claim made against the Policy for Hurricane Harvey. This request
                seeks documents made on or before August 25, 2017 and up until you
                anticipated litigation. Please produce a privilege log for any portions withheld
                on a claim of privilege.

             b. Produce all non-privileged emails and other forms of communication from or to
                UPC and all of its adjusters assigned to this claim, any of their agents,
                employees who worked on or were involved Plaintiffs’ claim made against the
                Policy for Hurricane Harvey damage. This request seeks documents made on or
                before August 25, 2017 and up until you anticipated litigation. Please produce a
                privilege log for any portions withheld on a claim of privilege.

             c. Produce a copy of the underwriting file for the Policy. This request seeks
                documents made on or before the inception of this Policy and up until you
                anticipated litigation. Please produce a privilege log for any portions withheld
                on a claim of privilege.

             d. Produce all documents and communications provided to Mr. Elias Alfaro, Jr.,
                P.E. of EFI Global, Inc before, during, and after his initial inspection and any
                subsequent inspection


                                               IX.

       61.     As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiffs state that

the damages sought are in an amount within the jurisdictional limits of this Court. As required by

Rule 47(c), Texas Rules of Civil Procedure, Plaintiffs seek monetary relief over $200,000 but not

more than $1,000,000. A jury, however, will ultimately determine the amount of monetary relief

actually awarded. Plaintiffs also seeks pre-judgment and post-judgment interest at the highest


                                               17
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 19 of 62



legal rate.

                                                 XII.
                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs requests that Defendants be cited to

appear and answer herein; that, on final hearing, Plaintiffs have judgment against Defendants for an

amount, deemed to be just and fair by the jury, which will be a sum within the jurisdictional limits

of this Court; for costs of suit; for interest on the judgment as allowed by the applicable statute; for

pre-judgment interest; and, for such other and further relief, in law or in equity, either general or

special against Defendants, to which Plaintiffs may be justly entitled.



                                                        Respectfully submitted,

                                                        CROWELL & KUCERA, PLLC
                                                        2028 E. Ben White Blvd. Ste. 240-2015
                                                        Austin, TX 78741
                                                        Telephone:    (512) 870-7099
                                                        Facsimile:    (512) 388-9520


                                                        BY: /s/ Brennan M. Kucera
                                                                BRENNAN M. KUCERA
                                                                State Bar No. 24076491
                                                                brennan@ck-firm.com
                                                                BENJAMIN R. CROWELL III
                                                                State Bar No. 24087360
                                                                ben@ck-firm.com

                                                        ATTORNEYS FOR PLAINTIFFS



                         PLAINTIFFS REQUEST A TRIAL BY JURY




                                                  18
                                                                                                         Filed
          Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 20 of 62         4/25/2019 2:37 PM
                                                                                             Anne Lorentzen
                                                                                                District Clerk
                                                                                       Nueces County, Texas



             NUECES COUNTY PROCESS REQUEST SHEET
                901 LEOPARD STREET ROOM 313 / CORPUS CHRISTI, TEXAS 78401
                      PHONE # 361-888-0450 / FAX # 361-888-0424


   FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING.
                2019DCV-2117-A
 CAUSE NUMBER:__________________________                            CURRENT COURT: _________
                  04/25/2019
DATE OF REQUEST: _________________________                          AMOUNT PAID: _________

                   SERVICE WILL ONLY BE ISSUED UPON PAYMENT OF COST!

TYPE OF PROCESS TO BE ISSUED; (Citation, Show Cause, Precept, TRO, etc.)
 Citation
________________________________________________________________________________________

NAME OF DOCUMENT/PLEADING TO BE SERVED
 Plaintiff's Original Petition
________________________________________________________________________________________

SERVICE BY:
[ ] ATTORNEY FOR PICK UP      [ ] ATTORNEY RETURN BY MAIL [ ] CONSTABLE / SHERIFF [ ] NO SERVICE
[ ] CIVIL PROCESS SERVER:
    AUTHORIZED PERSON: _______________________________________________ PHONE: ________________
[XX
  ] CERTIFED MAIL       [ ] RESTRICTED DELIVERY
[ ] COURTHOUSE POSTING        # OF DAYS TO BE POSTED: _________________________________________
                                                       BRIEF STATEMENT OF SUIT (USE REVERSE SIDE)
[ ] PUBLICATION            NAME OF NEWSPAPER:       ___________________________________________
                           # OF DAYS TO BE PUBLISHED: _________________________________________
                                                       BRIEF STATEMENT OF SUIT (USE REVERSE SIDE)

 PARTY/PARTIES TO BE SERVED:
                 United Property & Casualty Insurance Company
[1] NAME/AGENT ________________________________________________________________________________
                 CT Corporation System, 1999 Bryan St., Ste 900, Dallas, Texas 75201
       ADDRESS ________________________________________________________________________________

                   Bruce Wells
  [2] NAME/AGENT ______________________________________________________________________________
                2104 Bindon Dr., Cedar Park, Texas 78613
       ADDRESS ________________________________________________________________________________

                  Phillip Benjamin
  [3] NAME/AGENT ______________________________________________________________________________
                   21739 Hardy Oak Blvd., Apt 6025, San Antonio, Texas 78258
         ADDRESS ______________________________________________________________________________

                   Allen Boddie
  [4] NAME/AGENT ______________________________________________________________________________
                   2207 Highway 35 N, Ste C, Rockport, Texas 78382
         ADDRESS ______________________________________________________________________________

ATTORNEY OR PARTY REQUESTING ISSUANCE OF PROCESS;
       BENJAMIN R. CROWELL III                                              24087360
NAME ____________________________________________     ATTORNEY BAR # __________________________
MAILING   ADDRESS 2028 E. Ben White Blvd. Ste. 240-2015, Austin, TX 78741
         (512) 870-7099
PHONE # ____________________________                              FAX #_____________________________
ATTORNEY REPRESENTS:               PLAINTIFF ________   DEFENDANT ________       OTHER _______
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 21 of 62


Citation for Personal Service —RESIDENT NOTICE (CERTIFIED MAIL)

                                        Case Number: 2019DCV-2117-A

                                            THE STATE OF TEXAS

        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.
TO:   Allen Boddie
      2207 Highway 35 N Ste C
      Rockport Tx 78382
the Defendant,
GREETING: You are commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service of this
citation before the Honorable Nanette Hasette, 28th District Court of Nueces County, Texas at the Courthouse
of said County in Corpus Christi, Texas. Said Petition was filed on the 25th day of April, 2019. A copy of same
accompanies this citation.
The file number of said suit being Number: 2019DCV-2117-A

The style of the case is: David Rjasko,Imelda Benavides vs. United Properly & Casualty Insurance
Company,Bruce Wells,Phillip Benjamin, et al

Said Petition was filed in said court by Brennan M. Kucera, attorney for Plaintiff, whose address is 2028 E Ben
White Blvd Ste 240-2015 Austin Tx 78741 .

        The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.
      The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.
       Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 2nd day of May, 2019.

                                                           ANNE. LORENTZEN, DISTRICT CLERK
                                                           NUECES COUNTY, TEXAS
                                                           901 LEOPARD STREET, ROOM 313
                                                           CORPUS CHRISTI, TEXAS 78401

                                                           B.Y- .71\114
                                                                  .     -     UAAA_Ct-G-)         , Deputy
                                                                Nicole Alvarado
                Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 22 of 62




                                                       RETURN OF SERVICE
20I9DCV-2117-A                                       DAVID RJASKO,IMELDA                                            28TH DISTRICT COURT
                                                          BENAVIDES
                                                              VS.
                                                 UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY,BRUCE
                                                 WELLS,PHILLIP BENJAMIN, ET AL

Name
ADDRESS FOR SERVICE
Allen Boddie
2207 Highway 35 N Ste C
Rockport TX 78382
                                        OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the              day of                            , 20      at         o'clock      . m., and executed in
                          County, TeXas by delivering to the within named defendant in person, a true copy of this Citation with the
date of delivery endorsed thereon, together with the accompanying copy of the
                             , at the following times and places, to-wit:
NAME                                  DATE/TIME                           PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

Fees:                                                                                                               Officer
Serving Petition and Copy      $                                                                                ,   County, Texas
Total                                                           By                                                  Deputy

     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the
return shall be signed under penalty of perjury and contain the following statement:
"My name is                                                           , my date of birth is                                      , and my
                (First, Middle, Last)
address is
                (Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in                                              County, State of                                   , on the                 day of
of                             , 20

                                                                         Declarant / Authorized Process Server

                                                                         ID# & Expiration of Certification
                      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 23 of 62
       CERTIFIED MAIL® RECEIPT
Er     Domestic Mail Only
Er
ru
       For delivery information, visit our website at www usps.com®.

ui
MN
               OFF11CA
     Certtfied Mall Fee
                                                                                   USE
r-
to
     Extra Services & Fees (check bo)4 add fee as epprepdate)
O     ElFteDin Receipt (ardoopy)
C     ❑ Return Receipt (electronic)                                                       Postmark
      LI Certified Mall Restricted Delivery $                                               Here
O     El Adult Signature Required
      ❑ Adult Signature Restricted Delivery $
ti   Postage




co                   Allen Boddie
o              2207 Highway 35 N., Ste, C
                 Rockport, Texas 78382
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 24 of 62


Citation for Personal Service —RESIDENT NOTICE (CERTIFIED MAIL)

                                        Case Number: 2019DCV-2117-A

                                            THE STATE OF TEXAS

        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.
TO:   Philip Benjamin
      21739 Hardy Oak Blvd Apt 6025
      San Antonio Tx 78258
the Defendant,
GREETING: You are commanded to appear by filing a written answer to the Plaintiffs Original Petition at or
before 10:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service of this
citation before the Honorable Nanette Hasette, 28th District Court of Nueces County, Texas at the Courthouse
of said County in Corpus Christi, Texas. Said Petition was filed on the 25th day of April, 2019. A copy of same
accompanies this citation.
The file number of said suit being Number: 2019DCV-2117-A

The style of the case is: David Rjasko,Imelda Benavides vs. United Property & Casualty Insurance
Company,Bruce Wells,Phillip Benjamin, et al

Said Petition was filed in said court by Brennan M. Kucera, attorney for Plaintiff, whose address is 2028 E Ben
White Blvd Ste 240-2015 Austin Tx 78741 .

        The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.
      The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.
       Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 2nd day of May, 2019.

                                                            ANNE LORENTZEN, DISTRICT CLERK
                                                            NUECES COUNTY, TEXAS
                                                            901 LEOPARD STREET, ROOM 313
                                                            CORPUS CHRISTI, TEXAS 78401
                                                                      q. - Y_Ltait,Cte44..vY
                                                            BY:                              , Deputy
                                                                Nicole Alvarado
                Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 25 of 62




                                                       RETURN OF SERVICE
2019DCV-2117-A                                       DAVID RJASKO,IMELDA                                            28TH DISTRICT COURT
                                                          BENAVIDES
                                                              VS.
                                                 UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY,BRUCE
                                                 WELLS,PHILLIP BENJAMIN, ET AL

Name
ADDRESS FOR SERVICE
Phillip Benjamin
21739 Hardy Oak Blvd Apt 6025
San Antonio TX 78258
                                       OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the             day of                            , 20     , at         o'clock     . m., and executed in
                          County, Texas by delivering to the within named defendant in person, a true copy of this Citation with the
date of delivery endorsed thereon, together with the accompanying copy of the
                              at the following times and places, to-wit:
NAME                                 DATE/TIME                           PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

Fees:                                                                                                           ,   Officer
Serving Petition and Copy      $                                                                                ,   County, Texas
Total                          S                                By                                                  Deputy

     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the
return shall be signed under penalty of perjury and contain the following statement:
"My name is                                                           , my date of birth is                                      , and my
                (First, Middle, Last)
address is
                (Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in                                              County, State of                                   , on the                  day of
of                             , 20

                                                                         Declarant / Authorized Process Server

                                                                         ID# & Expiration of Certification
                       Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 26 of 62
        CERTIFIED MAIL® RECEIPT
        Domestic Mail Only
        For delivery information, visit our website at www.usps.comc.


O
                OFFII
      Certified Mail Fee
                                                                                   USE
P-
co
      Extra Services & Fees (check box. eo'd fee ss Appropriate)
D        Retrrn Receipt Otarcicopy)
O      9 Return Receipt (efecturic)                                                        Postmark
       LiCertified Mall Restricted Deilvery                                                  Here
       ❑ Adult Signature Requtred
       oAdult Signature Restricted Delivery S
1=1   Postage
in
rR
cc               Phillip Benjamin
rR
          21739 Hardy Oak Blvd., Apt. 6025
N
             San Antonio, Texas 78258
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 27 of 62


Citation for Personal Service —RESIDENT NOTICE (CERTIFIED MAIL)

                                        Case Number: 2019DCV-2117-A

                                            THE STATE OF TEXAS

        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.
TO:   Bruce Wells
      2104 Bindon Dr
      Cedar Park Tx 78613
the Defendant,
GREETING: You are commanded to appear by filing a written answer to the Plaintiffs Original Petition at or
before 10:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service of this
citation before the Honorable Nanette Hasette, 28th District Court of Nueces County, Texas at the Courthouse
of said County in Corpus Christi, Texas. Said Petition was filed on the 25th day of April, 2019. A copy of same
accompanies this citation.
The file number of said suit being Number: 2019DCV-2117-A

The style of the case is: David Rjasko,Imelda Benavides vs. United Property & Casualty Insurance
Company,Bruce Wells,Phillip Benjamin, et al

Said Petition was filed in said court by Brennan M. Kucera, attorney for Plaintiff, whose address is 2028 E Ben
White Blvd Ste 240-2015 Austin Tx 78741 .

        The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.
      The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.
       Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 2nd day of May, 2019.

                                                            ANNE LORENTZEN, DISTRICT CLERK
                                                            NUECES COUNTY, TEXAS
                                                            901 LEOPARD STREET, ROOM 313
                                                            CORPUS CHRISTI TEXAS 78401

                                                            BY:                                   , Deputy •
                                                                  Nicole Alvarado
                Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 28 of 62



                                                         RETURN OF SERVICE
2019DCV-2117-A                                       DAVID RJASKO,IMELDA                                            28TH DISTRICT COURT
                                                          BENAVIDES     •
                                                              VS.
                                                 UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY,BRUCE
                                                 WELLS,PHILLIP BENJAMIN, ET AL

Name
ADDRESS FOR SERVICE
Bruce Wells
2104 Bindon Dr
Cedar Park TX 78613
                                       OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the              day of                            , 20      at         o'clock      . m., and executed in
                          County, Texas by delivering to the within named defendant in person, a true copy of this Citation with the
date of delivery endorsed thereon, together with the accompanying copy of the
                             , at the following times and places, to-wit:
NAME                                  DATE/TIME                           PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is: •

and the information received as to the whereabouts of said defendant(s) being:

Fees:                                                                                                           ,   Officer
Serving Petition and Copy      $                                                                                ,   County, Texas
Total                                                           By                                                  Deputy

     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable,•or the clerk of the court, the
return shall be signed under penalty of perjury and contain the following statement:
"My name is                                                           , my date of birth is                                       , and my
                (First, Middle, Last)
address is
                (Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in                                              County, State of                                  • , on the                 day of
of                             , 20

                                                                         Declarant / Authorized Process Server

                                                                         ID# & Expiration of Certification
                       Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 29 of 62
        CERTIFIED MAIL® RECEIPT
r9      Domestic Mail Only
Er      For delivery information, visit our website at www.usps.come.

Lin
O
                OFFEICUAL USE
      Certified Mall Fee
N
co
      Extra Services & Fees (check box, add fee as appropriate)
MO     ❑ Return Receipt (hiardcopy)
       LI Return Receipt (eiectronk)                                                       Pastrami(
       El Certified Mall Restricted Dellvory $                                               Here
       []Adult Signature Required
       El Adult S4nature Restricted Doling $
      Postage
m
0:1
r1

                      Bruce Welis
                   2104 Bindon Drive
                Cedar Park, Texas 78613
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 30 of 62



Citation for Personal Service —RESIDENT NOTICE (CERTIFIED MAIL)

                                        Case Number: 2019DCV-2117-A

                                            THE STATE OF TEXAS

        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.
TO:   United Property & Casualty Insurance Company
      CT Corporation System
      1999 Bryan St Ste 900
      Dallas Tx 75201
the Defendant,
GREETING: You are commanded to appear by filing a written answer to the Plaintiffs Original Petition at or
before 10:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service of this
citation before the Honorable Nanette Hasette, 28th District Court of Nueces County, Texas at the Courthouse
of said County in Corpus Christi, Texas. Said Petition was filed on the 25th day of April, 2019. A copy of same
accompanies this citation.
The file number of said suit being Number: 2019DCV-2117-A

The style of the case is: David Rjasko, Imelda Benavides vs. United Property & Casualty Insurance
Company, Bruce Wells, Phillip Benjamin, et al

Said Petition was filed in said court by Brennan M. Kucera, attorney for Plaintiff, whose address is 2028 E Ben
White Blvd Ste 240-2015 Austin Tx 78741 .

        The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.
      The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.
       Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 2nd day of May, 2019.

                                     ANNE LORENTZEN, DISTRICT CLERK
                                     NUECES COUNTY, TEXAS
                                     901 LEOPARD STREET, ROOM 313
                                     CORPUS CHRISTI, TEXAS 78401
                                                       s:ua jtcut er)
                                     BY:                              , Deputy
                                         Nicole Alvarado
                Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 31 of 62




                                                       RETURN OF SERVICE
20I9DCV-2117-A                                       DAVID RJASKO,IMELDA                                          28TH DISTRICT COURT
                                                          BENAVIDES
                                                              VS.
                                                 UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY,BRUCE
                                                 WELLS,PHILLIP BENJAMIN, ET AL

Name
ADDRESS FOR SERVICE
United Property & Casualty Insurance Company
CT Corporation System
1999 Bryan St Ste 900
Dallas TX 75201
                                       OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the              day of                            , 20     , at        o'clock     . m., and executed in
                          County, Texas by delivering to the within named defendant in person, a true copy of this Citation with the
date of delivery endorsed thereon, together with the accompanying copy of the
                             , at the following times and places, to-wit:
NAME                                  DATE/TIME                           PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

Fees:                                                                                                           , Officer
Serving Petition and Copy      $                                                                                , County, Texas
Total                  •       $                                By                                              , - Deputy

     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the
return shall be signed under penalty of perjury and contain the following statement:
"My name is                                                           , my date of birth is                                       , and my
                (First, Middle, Last)
address is
                (Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in                                              County, State of                                   , on the                  day of
of                             , 20

                                                                         Declarant / Authorized Process Server

                                                                         ID# & Expiration of Certification
                     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 32 of 62
      CERTIFIED MAIL® RECEIPT
      Domestic Mail Only
      For delivery information, visit our website at www.usps.corne.


    Certified Mail Fee
                       FFAC                                                       USE
    Extra Services. & Fees (chock box. acid foe as epproprfabi)
       Ftetum 33ece1pt       copy)
       Fteturn Receipt (electronic)                                                      Postmark
     0Ca:Med mail Restricted Delivery $                                                    Here
D    ❑Adu tt Signature Required
     D Mutt Signature Resirictod Dettvery $



             United Property & Casualty Insurance
                          Company
                    CT Corporation System
                  1999 Bryan Street, Ste. 900
                     Dallas, Texas 75201
                         Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 33 of 62
R: COMPLETE THIS SECTION                                         COMPLETE THIS SECTION ON DELIVERY

plete items 1, 2, and 3.                                         A. Signature

 your name and address on the reverse                            X
at we can return the card to you.                                                                                 0.
                                                                 B. Rebooted by (Printed Name)              C. Date
:h this card to the back of the mailpiece,
i the front if space permits.
3   Addressed to:                                                D. Is delivery address different from- item 1? 0
                                                                    If YES, enter delivery address below:       ❑


      Allen Boddie
207 Highway 35 N., Ste. C
 Rockport, Texas 78382
                                                              3. Service Type                          ❑ Priority Mail
                                                              ❑ uit Signature                           ❑ Registered N
                                                                 dult Signature Restricted Delivery     El Registered N
                                                                Certified Mail®                            Deli ery
9590 9402 4123 8092 9488 93                                   ❑ Certified Mail Restricted Delivery      O R urn Rece
                                                              ❑ Collect on Delivery                          erchandist
                                                              ❑ Collect on Delivery Restricted Delivery    Signature Cc
    Number (Transfer from service label)                                                                ❑ Signature Cc
                                                                         Mail
                                                                         Mail Restricted Delivery          Restricted D
'018 1830 DODO 8705 92961                                                JO)
33811, July 2015 PSN 7530-02-000-9053                                                                Domestic Retu
        USPSTRACKING#
               Case 2:19-cv-00194   Document 1-2 Filed on 07/17/19 in TXSD Page 34 of 62

                                                                                           First-Class Mail



I 1111111111
                                                                                           Postage & Fees
                                                                                           USE'S
                                                                                           Permit No. G-10

590 9402 41drik 8092 9488 9]
ad States    6-4    •. Sender: Please print your name, address, and ZIP+4® in this box*
al Service          •s
                   Et,       ANNE LORENTZEN, DISTRICT CLERK
                                                COUNTY   COURTS     AT I tw'
                   teiPISTRICT     COURTS     /
                    f' Nsk,               PO. Box 2987
                                  CORPUS CHRISTI, TX 72,403


                   oUtolbw-r-luna                                      (014).
    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 35 of 62
                               ANNE LORENTZEN
                                      DISTRICT CLERK
                                          (c)



                                                Y OF



   Certificate of               DISTRICT COURTS / COUNTY COURTS AT LAW
   Return of Service
                                    901 LEOPARD STREET, Room 313

                                     CORPUS CHRISTI, TEXAS 78401

                                     361 888-0450 Fax 888-0571

         Cause Number 2019DCV-2117-A
                        David Rjasko,Imelda Benavides
                        vs.
                        United Property & Casualty Insurance Company,Bruce Wells,Phillip
                 Style: Benjamin, et al

Pursuant to the Texas Rules of Civil Procedure, the undersigned certifies this cause.
Service was issued:

                       To: Allen Boddie
                           2207 Highway 35 N Ste C
                           Rockport TX 78382


      On (Date Issued) 05/02/2019
         and served on:
  or returned unserved 05/06/2019

By Certified or Registered Mail. The returned receipt is attached to this form and was filed in
this office on: 05/06/2019

                                       ANNE LORENTZEN, DISTRICT CLERK
                                       NUECES COUNTY, TEXAS
                                       901 LEOPARD STREET, ROOM 313
                                       CORPUS CHRISTI, TEXAS 78401

                                       BY:   A.)
                                             Wendy Cary
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 36 of 62
                                                                                                     .may
                                                                                                            •Th
Citation for Personal Service —RESIDENT NOTICE (CERTIFIED MAIL)

                                        Case Number: 2019DCV-2117-A

                                             THE STATE OF TEXAS

        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.
TO:   Allen Boddie
      2207 Ilighw av 35 N Ste C
      Rockport Tx 78382
the Defendant,
GREETING: You are commanded to appear by filing a written answer to the Plaintiffs Original Petition at or
before 10:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service of this
citation before the Honorable Nanette Hasette, 28th District Court of Nueces County, Texas at the Courthouse
of said County in Corpus Christi, Texas. Said Petition was filed on the 25th day of April, 2019. A copy of same
accompanies this citation.
The file number of said suit being Number: 2019DCV-2117-A

The style of the case is: David Rjasko,Imelda Benavides vs. United Property & Casualty Insurance
Company,Bruce Wells,Phillip Benjamin, et al

Said Petition was filed in said court by Brennan M. Kucera, attorney for Plaintiff, whose address is 2028 E Ben
White Blvd Ste 240-2015 Austin Tx 78741 .

        The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.
      The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.
       Issued and given under my hand and sea! of said court at Corpus Christi, Texas, this 2nd day of May, 2019.

                                                            ANNE LORENTZEN, DISTRICT CLERK
                                                            NUECES COUNTY, TEXAS
                                                            901 LEOPARD STREET, ROOM 313
                                                            CORPUS CHRISTI, TEXAS 78401

                                                            BY:                                 * , Deputy
                                                                  Nicole Alvarado
               Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 37 of 62



                                                       RETURN OF SERVICE
2019DCV-2117-A                                       DAVID RJASKO,IMELDA                                            28TH DISTRICT COURT
                                                          BENAVIDES
                                                              VS.
                                                 UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY,BRUCE
                                                 WELLS,PHILLIP BENJAMIN, ET AL

Name
ADDRESS FOR SERVICE
Allen Boddie
2207 Highway 35 N Ste C
Rockport TX 78382
                                        OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the              day of                            , 20     , at        o'clock      . m., and executed in
                          County, Texas by delivering to the within named defendant in person, a true copy of this Citation with the
date of delivery endorsed thereon, together with the accompanying copy of the
                             , at the following times and places, to-wit:
NAME                                  DATE/TIME                           PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


Fees:                                                                                                           ,   Officer
Serving Petition and Copy      $                                                                                ,   County, Texas
Total                                                            By                                             ,   Deputy


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the
return shall be signed under penalty of perjury and contain the following statement:
"My name is                                                           , my date of birth is                                       , and my
                (First, Middle, Last)
address is
                (Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in                                              County, State of                                   , on the                  day of
of                            , 20

                                                                         Declarant / Authorized Process Server

                                                                         ID# & Expiration of Certification
                                        PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                   Case 2:19-cv-00194 Document  1-2 Filed
                                        OF THE RETURN     on 07/17/19
                                                      ADDRESS.        in DOTTED
                                                                FOLD AT  TXSD LINE
                                                                                Page 38 of 62

LORENTZEN                                 CERTIFIED MAIL®
AUNTY DISTRICT CLEP
987
IRIS I1, TX 78403


LOPE CONTAINS
ORTANT
FOR YOUR SAFEKEEPING
                                  7018 1830 0000 8705 92961




                                          Allen Boddie
                                    2207 Highwn" '2R M                  C+c


                                      Rockport,   !ki T                                 7 a,          mr.-.

                                                                                   Ft      u;   1.4           NJ
                                                                                                              "'
                                                                                            RE; J SE D
                                                                                        N A3 E t u =uKINAK

                                       RE;                    3C:       7 84032 987 87                             *2093-
                             7 8 403 >2 987
                       Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 39 of 62

• : COMPLETE THIS SECTION                                       COMPLETF T,-41.5 SECTION ON DELIVERY

                                                                   : gnat if
lete items 1, 2, and 3.
                                                                                                                  C
our name and address on the reverse
t we can return the card to you.
                                                                reived          by (Printed Name)           C. Dab
 this card to the back of the mailpiece,
tie front if space permits.                                                                                      cl4
Addressed to:                                                   D. Is delivery address different from item 1? C
                                                                   If YES, enter delivery address below:      C


      Bruce Wells
   2104 Bindon Drive
. dar Park, Texas 78613
                                                            3. Service Type                            0 Priority Mai

  III II              II
;0 9402 4521 8278 2641 80
                                  II II                     D A It Signature
                                                            ❑   dult Signature Restricted Delivery
                                                               Certified Mail®
                                                                                                       o Registered

                                                                                                         Deli
                                                                                                       0 Registered
                                                                                                              ey
                                                            0 Certified Mail Restricted Delivery
                                                            D Collect on Delivery                         t
                                                                                                       O R urn Rec
                                                                                                           erchandi:
                                                                                                         Signature C
Number (Transfer from service label)                        El Collect on Delivery Restricted Delivery
                                                                        vlail                          O Signature C
                                                                                                         Restricted I
018 1830 0000 8705 9319                                                 Nail Restricted Delivery
                                                                        )0)
3R11_           2ni   PSN 753n-n7-non-4n53                                                          Domestic Ret
        niONGCase 2:19-cv-00194
                         #        Document 1-2 Filed on 07/17/19 in TXSD Page 40 of 62




     it
                                                                                         First-Class Mai



                          11
                                                                                         Postage & Fee
                                                                                         USPS
                                                                                         Permit No. G-1


90 9402 452         8278 2641 80
cl States            ender: Please print your name, address, and ZIP+4 in this box
ti Service
             'CT
                          ANNE LORENTZEN. DISTRICT CLERK
                      ISTRICT COURTS / COUNTY COURTS AT LAW
                                  P.O. Box 2987
                            CORPUS CHRISTI, TX 721403

                   oThici ao.1- ai11- A                                       (cLis
      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 41 of 62
                             ANNE LORENTZEN
                                     DISTRICT CLERK




  Certificate of               DISTRICT COURTS / COUNTY COURTS AT LAW
  Return of Service
                                   901 LEOPARD STREET, ROOM 313

                                    CORPUS CHRISTI, TEXAS 78401

                                    361 888-0450 Fax 888-0571

        Cause Number 2019DCV-2117-A
                       David Rjasko,Imelda Benavides
                       vs.
                       United Property & Casualty Insurance Company,Bruce Wells,Phillip
                Style: Benjamin, et al

Pursuant to the Texas Rules of Civil Procedure, the undersigned certifies this cause.
Service was issued:

                      To: Bruce Wells
                          2104 Bindon Dr
                          Cedar Park TX 78613


      On (Date Issued) 05/02/2019
         and served on: 05/09/2019
  or returned unserved

By Certified or Registered Mail. The returned receipt is attached to this form and was filed in
this office on: 05/09/2019

                                      ANNE LORENTZEN, DISTRICT CLERK
                                      NUECES COUNTY, TEXAS
                                      901 LEOPARD STREET, ROOM 313
                                      CORPUS CHRISTI, TEXAS 78401

                                      BY:
                                            Wendy Carvajal
                      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 42 of 62

 : COMPLETE THIS SECTION                                       COMPLETE THIS SECTION ON DELIVERY

                                                               A. Signature
lete items 1, 2, and 3.
our name and address on the reverse
t we can return the card to you.
                                                               B. Received by (Printed Name)                 C. Date
 this card to the back of the mailpiece,
:he front if space permits.
Addressed to:                                                  D. Is delivery address different from item 1? 0
                                                                  If YES, enter delivery address below:      0


    Phillip Benjamin
9 Hardy Oak Blvd., Apt. 6025
an Antonio. Texas 78258


  iii uu
                                                            3. Service Type                            LI Priority Mail

                        I                                  ItiD A It Signature
                                                           0     dult Signature Restricted Delivery
                                                               Certified Mail®
                                                                                                       0 Registered I
                                                                                                       CI Registered
                                                                                                          Delivery
                                                                                                           i urn Rees
)0 9402 4521 8278 2641 73
                                                                                                        7e
                                                           0   Certified Mail Restricted Delivery
                                                           0   Collect on Delivery                            rchandis
                                                           D   Collect on Delivery Restricted Delivery      ignature C
Number (Transfer from service label)                                                                   ❑ Signature C
                                                               I- - -- -' Mail
                                                                          Mail Restricted Delivery        Restricted [
 1 8 1820 0000 8705 9302                                                  )0)

3811, July 2015 PSN 7530-02-000-9053                                                                  Domestic Reti
       Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 43 of 62
USPS TRACKING #
                                                                                 First-Class Mai



                            VII
                                                                                 Postage & Fee
                                                                                 USPS
                                                                                 Permit No, 0-1


      51278 2641 73
        gender: Please print your name, address, and ZIP+4® in this box*

        u
        t:   ANNE LORENTZEN, DISTRICT CLERK
        DISTRICT COURTS / COUNTY COURTS AT LAW
       . Nix         P0. Box 2987
               CORPUS CHRISTI, TX 72403

                       NA/ -                        -PI (01-1                      4-ARA
                                                                                     IL •   • •
      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 44 of 62
                               ANNE LORENTZEN
                                      DISTRICT CLERK




  Certificate of                DISTRICT COURTS / COUNTY COURTS AT LAW
  Return of Service
                                    901 LEOPARD STREET, ROOM 313

                                     CORPUS CHRISTI, TEXAS 78401

                                     361 888-0450 Fax 888-0571

        Cause Number 2019DCV-2117-A
                      David Rjasko,Imelda Benavides
                      vs.
                      United Property & Casualty Insurance Company,Bruce Wells,Phillip
               Style: Benjamin, et al

Pursuant to the Texas Rules of Civil Procedure, the undersigned certifies this cause.
Service was issued:

                      To:   Phillip Benjamin
                            21739 Hardy Oak Blvd Apt 6025
                            San Antonio TX 78258


      On (Date Issued) 05/02/2019
         and served on:
  or returned unserved 05/28/2019

By Certified or Registered Mail. The returned receipt is attached to this form and was filed in
this office on: 05/28/2019

                                       ANNE LORENTZEN, DISTRICT CLERK
                                       NUECES COUNTY, TEXAS                             •••


                                       901 LEOPARD STREET, ROOM 313                      OST RICt
                                       CORPUS CHRISTI, TEXAS 78401

                                       BY:            W
                                             Wendy Carvaj
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 45 of 62

Citation for Personal Service —RESIDENT NOTICE (CERTIFIED MAIL)

                                          Case Number: 2019DCV-2117-A

                                                  THE STATE OF TEXAS

        NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
you.
TO:   Phillip Benjamin
      21739 Hardy Oak Blvd Apt 6025
      San Antonio Tx 78258
the Defendant,
GREETING: You are commanded to appear by filing a written answer to the Plaintiff's Original Petition at or
before 10:00 o'clock a.m. of the Monday next after the expiration of 20 days after the date of service of this
citation before the Honorable Nanette Hasette, 28th District Court of Nueces County, Texas at the Courthouse
of said County in Corpus Christi, Texas. Said Petition was filed on the 25th day of April, 2019. A copy of same
accompanies this citation.
The file number of said suit being Number: 2019DCV-2117-A

The style of the case is: David Rjasko,Imelda Benavides vs. United Property & Casualty Insurance
Company,Brucc Wclls,Phillip Benjamin, et al

Said Petition was filed in said court by Brennan M. Kucera, attorney for Plaintiff, whose address is 2028 E Ben
White Blvd Ste 240-2015 Austin Tx 78741 .

        The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
citation and made a part hereof.
      The officer executing this writ shall promptly mail the same according to requirement of law, and the
mandates thereof, and make due return as the law directs.
       Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 2nd day of May, 2019.

                                                            ANNE LORENTZEN, DISTRICT CLERK
                                                            NUECES COUNTY, TEXAS
                                                            901 LEOPARD STREET, ROOM 313
                                                            CORPUS CHRISTI, TEXAS 78401

                                                            BY:                                   , Deputy
                                                                  Nicole Alvarado



                                rj
                                     '•........
                 Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 46 of 62



                                                       RETURN OF SERVICE
2019DCV-2117-A                                       DAVID RJASKO,IMELDA                                            28TH DISTRICT COURT
                                                          BENAVIDES
                                                              VS.
                                                 UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY,BRUCE
                                                 WELLS,PHILLIP BENJAMIN, ET AL

Name
ADDRESS FOR SERVICE
Phillip Benjamin
21739 Hardy Oak Blvd Apt 6025
San Antonio TX 78258
                                        OFFICER'S OR AUTHORIZED PERSON'S RETURN

Came to hand on the              day of                            , 20     , at        o'clock      . m., and executed in
                          County, Texas by delivering to the within named defendant in person, a true copy of this Citation with the
date of delivery endorsed thereon, together with the accompanying copy of the
                             , at the following times and places, to-wit:
NAME                                  DATE/TIME                           PLACE, COURSE & DISTANCE FROM COURTHOUSE

And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:

and the cause of failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


Fees:                                                                                                           ,   Officer
Serving Petition and Copy      $                                                                                ,   County, Texas
Total                                                            By                                             ,   Deputy


     COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a Citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court, the
return shall be signed under penalty of perjury and contain the following statement:
"My name is                                                           , my date of birth is                                       , and my
                (First, Middle, Last)
address is
                (Street, City, State, Zip, Country)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.
Executed in                                              County, State of                                   , on the                  day of
of                             , 20

                                                                         Declarant / Authorized Process Server

                                                                         ID# & Expiration of Certification
                      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 47 of 62
                                         PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                                          OF THE RETURN ADDRESS. FOLD AT DOTTED LINE

AORENTZEN
                                           CERTIFIED MAIL®


                                      1
JNTY DISTRICT CLEF
7
IST1, TX 78403


  corsmAmm
TANT
)R YOUR SAFEKEEPING               7      8 1830 0000 8705 9302
                                                                          11
                                 . \
         -R-T-6-              782584297*.1N                    009 05/14rn
                         RETURN TO SENDER
                       INSUFFICIENT ADDRESS
                         UNABLE TO FORWARD
                         RETURN TO SENDER

         IIIIJirl+I,tit11ll



                   (t=i4Slea.4350 R ISO                               hillidhh)IlOdhuhunhishililq
                                                                                                          Filed
      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 48 of 62              6/11/2019 1:19 PM
                                                                                              Anne Lorentzen
                                                                                                 District Clerk
                                                                                        Nueces County, Texas


                                  CAUSE NO: 2019DCV-2117-A

DAVID RJASKO AND IMELDA                      §      IN THE DISTRICT COURT OF
BENAVIDES                                    §
                                             §
VS.                                          §
                                             §      NUECES COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                   §
INSURANCE COMPANY, BRUCE                     §
WELLS, PHILLIP BENJAMIN,                     §
AND ALLEN BODDIE                             §      28TH JUDICIAL DISTRICT


     DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
    ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF THE
                        TEXAS INSURANCE CODE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“UPC”) and files its

Election of Legal Responsibility Under Section 542A.006 of the Texas Insurance Code

(“Election”) as follows:

                                            I.
                                  RELEVANT BACKGROUND

         1.1       Plaintiffs, David Rjasko and Imelda Benavides (“Plaintiffs”) filed a claim

2017TX031768 with United Property & Casualty Insurance Company, and Claim number

2017TX031768 was adjusted by one or more individuals at United           Property & Casualty

Insurance Company’s request, including Defendants Bruce Wells, Phillip Benjamin and Allen

Boddie (“Adjusters”). For purposes of this election, the Adjusters are considered United

Property & Casualty Insurance Company’s “agents” under Texas          Insurance Code section

542.A.001, which defines the term “agent” as an employee, agent, representative, or adjuster

who performs any act of United Property & Casualty Insurance Company’s behalf.




4836-2906-4600.1
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 49 of 62



                                              II.
                                           ELECTION

         2.1       Under section 542A.006(a) of the Texas Insurance Code, United Property &

Casualty Insurance Company hereby elects to accept legal responsibility for whatever liability

Adjusters might have to Plaintiffs for his acts or omissions related to claim number

2017TX031768, and by this pleading Plaintiffs are provided written notice of United Property &

Casualty Insurance Company’s Election.

                                         III.
                       DISMISSAL OF DEFENDANTS WITH PREJUDICE

         3.1       Under section 542A.006(c) of the Texas Insurance Code and based on United

Property & Casualty Insurance Company’s Election, this Court “shall dismiss” this action

against with prejudice. United Property & Casualty Insurance Company hereby requests the

Court enter all such documents necessary to effectuate this dismissal with prejudice and are

filing a proposed order simultaneously herewith.

         FOR THESE REASONS, United Property & Casualty Insurance Company prays that this

Election be filed with the records of this cause and that Defendants Bruce Wells, Phillip

Benjamin and Allen Boddie be dismissed from this action with prejudice as mandated under

Chapter 542A of the Texas Insurance Code, and for all other and further relief to which this

Court deems United Property & Casualty Insurance Company entitled.



                                             [Signature on next page]




4836-2906-4600.1
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 50 of 62




                                             Respectfully submitted,


                                             LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             Sarah R. Smith
                                             Texas Bar No: 24056346
                                             24 Greenway Plaza, Suite 1400
                                             Houston, Texas 77046
                                             Phone: (713) 659-6767
                                             Fax: (713) 759-6830
                                             sarah.smith@lewisbrisbois.com

                                             Attorneys for Defendant, United Property &
                                             Casualty Insurance Company



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument was
served on all counsel of record by electronic filing, certified mail, and/or facsimile on this 11th
day of June, 2019.

Brennan M. Kucera                     Via Eserve
Benjamin R. Crowell III
Crowell & Kucera, PLLC
2028 E. Ben White Blvd.
Suite 240-2015
Austin, Texas 78741
brennan@ck-firm.com
ben@ck-firm.com
Attorneys for Plaintiff




                                                     Sarah R. Smith




4836-2906-4600.1
                                                                                                            Filed
      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 51 of 62                6/11/2019 1:22 PM
                                                                                                Anne Lorentzen
                                                                                                   District Clerk
                                                                                          Nueces County, Texas


                               CAUSE NO: 2019DCV-2117-A

DAVID RJASKO AND IMELDA                     §       IN THE DISTRICT COURT OF
BENAVIDES                                   §
                                            §
VS.                                         §
                                            §       NUECES COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                  §
INSURANCE COMPANY, BRUCE                    §
WELLS, PHILLIP BENJAMIN,                    §
AND ALLEN BODDIE                            §       28TH JUDICIAL DISTRICT


                   ORDER OF DISMISSAL OF DEFENDANTS, BRUCE WELLS,
                         PHILLIP BENJAMIN, AND ALLEN BODDIE

         On this day came before the Court the Election of Legal Responsibility Under Section

542A.006 of the Texas Insurance Code (the “Election”) filed by Defendant United Property &

Casualty Insurance Company. United Property & Casualty Insurance Company has elected to

accept legal responsibility in the manner required under 542A.006 of the Texas Insurance Code.

         It is therefore ORDERED, ADJUSTED AND DECREED that all claims and causes of

action brought against Defendants Bruce Wells, Phillip Benjamin and Allen Boddie in the above

referenced cause are hereby DISMISSED with prejudice to refiling of the same. Any and all

relief sought against Defendants Bruce Wells, Phillip Benjamin, and Allen Boddie and not

contained herein is hereby DENIED with prejudice.

         It is further ORDERED that costs of court herein and any related claim or cause of

action brought against Defendants Bruce Wells, Phillip Benjamin, and Allen Boddie shall be

borne by the party incurring same.

         SIGNED this______ day of ___________________________, 2019.



                                                    ___________________________________
                                                    JUDGE PRESIDING



4847-8082-1657.1
                                                                                                              Filed
      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 52 of 62                  6/18/2019 2:34 PM
                                                                                                  Anne Lorentzen
                                                                                                     District Clerk
                                                                                            Nueces County, Texas


                                CAUSE NO: 2019DCV-2117-A

DAVID RJASKO AND IMELDA                      §         IN THE DISTRICT COURT OF
BENAVIDES                                    §
                                             §
VS.                                          §
                                             §         NUECES COUNTY, TEXAS
UNITED PROPERTY & CASUALTY                   §
INSURANCE COMPANY, BRUCE                     §
WELLS, PHILLIP BENJAMIN, AND                 §
ALLEN BODDIE                                 §         28TH JUDICIAL DISTRICT


      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
          ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND
                        REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in

the above-entitled and numbered cause and files this, its Answer to Plaintiffs’ Original Petition

and Request for Disclosure and would respectfully show unto the Court the following:

                                                 I.

         United Property & Casualty Insurance Company asserts a general denial as is authorized

by Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiffs be required to

prove their charges and allegations against United Property & Casualty Insurance Company by a

preponderance of the evidence as is required by the Constitution and law of the State of Texas.

                                                 II.

                                          DEFENSES

         1.        United Property & Casualty Insurance Company denies that the required

conditions precedent were performed and/or occurred.




4824-8072-5914.1
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 53 of 62



         2.        The damages allegedly sustained by Plaintiffs may have been the result of actions

or omissions of individuals over whom United Property had no control, including but not limited

to Plaintiffs, therefore, United Property is not liable to Plaintiffs.

         3.        United Property issued a policy of insurance to David Rjasko, and United

Property adopts its terms, conditions and exclusions as if copied in extenso.

         4.        The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

         5.        The Policy requires direct, physical loss.

         6.        United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

         7.        To the extent that Plaintiffs’ damages are determined to be the result of a failure

by Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.

         8.        Plaintiffs’ extra-contractual claims alleging bad faith fail because a bona fide

controversy existed and continues to exist concerning Plaintiffs’ entitlement, if any, to insurance

benefits.

         9.        To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

         10.       Plaintiffs’ extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiff’s underlying insurance claim is necessary to establish any

basis for Plaintiffs’ extra-contractual, Insurance Code claims. Because Plaintiffs’ allegations are

generally based on Defendant’s alleged failure to investigate the clam and pay policy benefits,

the existence of any applicable exclusions precludes Plaintiff’s extra-contractual, Insurance Code




4824-8072-5914.1
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 54 of 62



claims.

                                              III.

                                REQUEST FOR DISCLOSURE

          Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194.

                                              IV.

                                    PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiffs take nothing by his suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.


                                            Respectfully Submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH LLP

                                            By: /s/ Sarah R. Smith
                                                Sarah R. Smith
                                                Texas State Bar No. 24056346
                                                24 Greenway Plaza, Suite 1400
                                                Houston, Texas 77046
                                                Telephone: 713.659.6767
                                                Facsimile: 713.759.6830
                                                sarah.smith@lewisbrisbois.com

                                                ATTORNEYS FOR DEFENDANT,
                                                UNITED PROPERTY & CASUALTY
                                                INSURANCE COMPANY




4824-8072-5914.1
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 55 of 62




                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 18th day of June, 2019.

Brennan M. Kucera                            Via Eserve
Benjamin R. Crowell, III
Crowell & Kucera, PLLC
2028 E. Ben White Blvd., Suite 240-2015
Austin, Texas 78741
brennan@ck-firm.com
ben@ck-firm.com
Attorneys for Plaintiff



                                                    /s/ Sarah R. Smith
                                                    Sarah R. Smith




4824-8072-5914.1
                    Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 56 of 62

: COMPLETE THIS SECTION                                      COMPLETE THIS SECTION ON DELIVERY

                                                             A. Signature
ete items 1, 2, and 3.
                                                                                                             CI
Dur name and address on the reverse                          X
 we can return the card to you.
                                                             B. Received by (Printed Name)            C. Dat€
this card to the back of the mailpiece,
he front if space permits.                                              Gilds Weft
kddressed to:                                                D. Is delivery address different from item 1?    o
                                                                 If YES, enter delivery address below:        ❑
,d Property & Casualty Insurance
        Company
  CT Corporation System
1999 Bryan Street, Ste. 900
   Dallas, Texas 75201
                                                         3. Service Type                          0 Priority Ma


II1111  III II
    1111111
)0 9402 4521 8278 2641 97
                                      iii                0
                                                              It Signature
                                                             dult Signature Restricted Delivery
                                                            Certified Mail®
                                                         EI Certified Mail Restricted Delivery
                                                                                                  o Registered
                                                                                                  CI Registered
                                                                                                     Deli ry
                                                                                                  ❑ R irn Rec
                                                                                                      erchandi!
                                                                                                        nature
                                                                                                        nature
                                                                                                       Itricted

                                                                                                             Ret
               Case 2:19-cv-00194   Document 1-2 Filed on 07/17/19 in TXSD Page 57 of 62
       USPS TRACKFIG        #
                                                                                           First-Class Ma



                           11 11
                                                                                           Postage & FeE
                                                                                           USPS
                                                                                           Permit No. G-4

90 9402 4521 8278 2641 9?
d States ":       •• S_goder: Please print your name, address, and ZIP+4", in this box•
ii Service c'd
                             ANNE LORENTZEN,
                            RIOT COURTS /    DISTRICT CLERK
                                          COUNTY COURTS AT LAW
                                     PO. Box 2987
                               CORPUS CHRISTI, TX
                                                  7;2403

                     DID b                 as t, -IA                           Cide          sill
                                                                                                     e
     Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 58 of 62
                               ANNE LORENTZEN
                                      DISTRICT CLERK




   Certificate of               DISTRICT COURTS / COUNTY COURTS AT LAW
   Return of Service
                                    901 LEOPARD STREET, Room 313

                                     CORPUS CHRISTI, TEXAS 78401

                                     361 888-0450 Fax 888-0571

         Cause Number 2019DCV-2117-A
                        David Rjasko,Imelda Benavides
                        vs.
                        United Property & Casualty Insurance Company,Bruce Wells,Phillip
                 Style: Benjamin, et al

Pursuant to the Texas Rules of Civil Procedure, the undersigned certifies this cause.
Service was issued:

                       To: United Property & Casualty Insurance Company
                           CT Corporation System
                           1999 Bryan St Ste 900
                           Dallas TX 75201


      On (Date Issued) 05/02/2019
         and served on: 05/07/2019
  or returned unserved

By Certified or Registered Mail. The returned receipt is attached to this form and was filed in
this office on: 06/18/2019

                                       ANNE LORENTZEN, DISTRICT CLERK
                                       NUECES COUNTY, TEXAS
                                       901 LEOPARD STREET, ROOM 313
                                       CORPUS CHRISTI, TEXAS 78401

                                       BY:
                                             Wendy Cary
  Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 59 of 62                                   Filed
                                                                                             6/11/2019 1:22 PM
                                                                                                Anne Lorentzen
                                                                                                   District Clerk
                                                                                          Nueces County, Texas


                               CAUSE NO: 2019DCV-2117-A

DAVID RJASKO AND IMELDA                             IN THE DISTRICT COURT OF
BENAVIDES

VS.
                                                    NUECES COUNTY, TEXAS
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY, BRUCE
WELLS, PHILLIP BENJAMIN,
AND ALLEN BODDIE                                    28" JUDICIAL DISTRICT


                   ORDER OF DISMISSAL OF DEFENDANTS, BRUCE WELLS,
                         PHILLIP BENJAMIN, AND ALLEN BODDIE

         On this day came before the Court the Election of Legal Responsibility Under Section

542A.006 of the Texas Insurance Code (the "Election") filed by Defendant United Property &

Casualty Insurance Company. United Property & Casualty Insurance Company has elected to

accept legal responsibility in the manner required under 542A.006 of the Texas Insurance Code.

         It is therefore ORDERED, ADJUSTED AND DECREED that all claims and causes of

action brought against Defendants Bruce Wells, Phillip Benjamin and Allen Boddie in the above

referenced cause are hereby DISMISSED with prejudice to refiling of the same. Any and all

relief sought against Defendants Bruce Wells, Phillip Benjamin, and Allen Boddie and not

contained herein is hereby DENIED with prejudice.

         It is further ORDERED that costs of court herein and any related claim or cause of

action brought against Defendants Bruce Wells, Phillip Benjamin. and Allen Boddie shall be

borne by the party incurring same.

         SIGNED this         day of                                 , 2019.




                                                    JUDG     RESI ING



4847-8082-1657.1
      Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 60 of 62



                                        ANNE LORENTZEN
                                        DISTRICT CLERK




                              DISTRICT COURTS / COUNTY COURTS AT LAW
                                   901 LEOPARD STREET, ROOM 313
                                    CORPUS CHRISTI, TEXAS 78401
                                      361 888-0450 Fax 888-0571

                                              July 08, 2019

                          NOTICE OF JUDGMENT AND/OR DISMISSAL

RE: Case No: 2019DCV-2117-A; David Rjasko,Imelda Benavides vs. United Property & Casualty
Insurance Company,Bruce Wells,Phillip Benjamin, et al
TO WHOM IT MAY CONCERN:
     Texas Rules of Court requires me to notify you that on 1st day of July, 2019 alan

                     Agreed Judgment
                X    Default Judgment
                     Final Judgment
                     Summary Judgment
                     Interlocutory Judgment
                     Order of Dismissal/Non-Suit
                     Dismissed Due to Want of Prosecution
                     Other:
has been rendered in the above numbered and styled cause.
                                        ANNE LORENTZEN, DISTRICT CLERK
                                        NUECES COUNTY, TEXAS
                                        901 LEOPARD STREET, ROOM 313
                                        CORPUS CHRISTI, TEXAS 78401

                                        BY:                                     , Deputy
                                                      Maria Flores
cc: file
All Counsel of Record:
 Ben Crowell                  2028 E Ben White BLVD STE 240-2015 Austin TX 78741
 Brennan M. Kucera            2028 E Ben White Blvd Ste 240-2015 Austin TX 78741
 Sarah R Smith                24 Greenway Plaza Houston TX 77046
                                                                                Page 1 of 2
            Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 61 of 62


 Skip to Main Content Logout My Account Search Menu New Civil & Family Search Refine Search Back                          Location : All Courts Help

                                                        REGISTER OF ACTIONS
                                                           CASE NO. 2019DCV-2117-A

David Rjasko,Imelda Benavides vs. United Property & Casualty Insurance §                              Case Type: Consumer/Commercial/Debt
Company,Bruce Wells,Phillip Benjamin, et al                            §                              Date Filed: 04/25/2019
                                                                       §                                Location: 28th District Court
                                                                       §
                                                                       §


                                                                 PARTY INFORMATION

                                                                                                                        Attorneys
Defendant     Benjamin, Phillip


Defendant     Boddie, Allen


Defendant     United Property & Casualty Insurance                                                                      Sarah R Smith
              Company                                                                                                    Retained
                                                                                                                        713-659-6767(W)


Defendant     Wells, Bruce


Plaintiff     Benavides, Imelda                                                                                         Brennan M. Kucera
                                                                                                                         Retained
                                                                                                                        512-870-7099(W)


                                                                                                                        Ben Crowell
                                                                                                                         Retained
                                                                                                                        210-495-6789(W)


Plaintiff     Rjasko, David                                                                                             Brennan M. Kucera
                                                                                                                         Retained
                                                                                                                        512-870-7099(W)


                                                                                                                        Ben Crowell
                                                                                                                         Retained
                                                                                                                        210-495-6789(W)


                                                           EVENTS & ORDERS OF THE COURT

           DISPOSITIONS
07/01/2019 Order (Judicial Officer: Hasette, Nanette)
              Comment (ORDER OF DISMISSAL OF DEFENDANTS, BURCE WELLS, PHILLIP BENJAMIN, AND ALLEN BODDIE)


           OTHER EVENTS AND HEARINGS
04/25/2019 Original Petition (OCA)
04/25/2019 Original Petition Documents E-filed (Judicial Officer: Hasette, Nanette )
             Plaintiff's Original Petition
04/25/2019 Service Request Information Sheet
             Service Requested
04/25/2019 Jury Fee Paid
05/02/2019 Citation
              United Property & Casualty Insurance Company            Served                   05/07/2019
                                                                      Response Due             06/03/2019
                                                                      Returned                 06/18/2019
              Wells, Bruce                                            Served                   05/06/2019
                                                                      Response Due             05/27/2019
                                                                      Returned                 05/09/2019
              Benjamin, Phillip                                       Returned Unserved 05/28/2019
                                                                      Returned                 05/28/2019
              Boddie, Allen                                           Returned Unserved 05/06/2019
                                                                      Returned                 05/06/2019
06/11/2019 Notice
             Defendant, United Property & Casualty Insurance Company S Election Of Legal Responsibility Under Section 542A.006 Of The Texas Insurance
             Code
06/11/2019 Proposed Order
             Order of Dismissal of Defendants, Bruce Wells, Phillip Benjamin, and Allen Boddie
06/18/2019 Original Answer
             Defendant, United Property & Casualty Insurance Company's Original Answer to Plaintiff's Original Petition and Request for Disclosure
07/01/2019 Order of Dismissal by Plaintiff/Nonsuit/Non-Final (Judicial Officer: Hasette, Nanette )




http://odypa.co.nueces.tx.us/PublicAccess/CaseDetail.aspx?CaseID=2592742                                                                7/17/2019
                                                                             Page 2 of 2
         Case 2:19-cv-00194 Document 1-2 Filed on 07/17/19 in TXSD Page 62 of 62

            ORDER OF DISMISSAL OF DEFENDANTS, BRUCE WELLS, PHILLIP BEJAMIN AND ALLEN BODDIE
07/08/2019 Notice
            NOTICE OF JUDGMENT AND/OR DISMISSAL


                                                          FINANCIAL INFORMATION



           Plaintiff Rjasko, David
           Total Financial Assessment                                                                 925.00
           Total Payments and Credits                                                                 925.00
           Balance Due as of 07/17/2019                                                                 0.00

04/25/2019 Transaction Assessment                                                                      925.00
04/25/2019 E-file Payment           Receipt # 2019-6116-DCCLK                     Rjasko, David      (925.00)




http://odypa.co.nueces.tx.us/PublicAccess/CaseDetail.aspx?CaseID=2592742                          7/17/2019
